Name: Commission Regulation (EEC) No 2078/87 of 15 July 1987 amending Regulation (EEC) No 1956/87 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 7. 87 Official Journal of the European Communities No L 195/5 COMMISSION REGULATION (EEC) No 2078/87 of 15 July 1987 amending Regulation (EEC) No 1956/87 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1890/87 (4), Whereas the monetary compensatory amounts fixed in advance are to be adjusted pursuant to Article 7 of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing mone ­ tary compensatory amounts 0, as last amended by Regu ­ lation (EEC) No 1002/86 (*), where , following a change in prices expressed in ECU, adjustments to levies, or, where appropriate, refunds fixed in advance are applicable ; Whereas Commission Regulation (EEC) No 1956/87 of 3 July 1987, fixing the monetary compensatory amounts applicable in the agricultural sector and certain coeffi ­ cients and rates required for their application (^ should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1956/87 is hereby amended as follows : 1 . The following Article 3a is inserted : 'Article 3a In the cereals sector, the coefficients set out in Annex IV shall be applied to the monetary compensatory amounts which have been fixed in advance during the periods referred to in the said Annex in respect of an operation for which the customs formalities have been completed as from 1 July 1987.' 2 . Annex IV is hereby added in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1987 For the Commission Frans ANDRIESSEN Vice -President (&gt;) OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 182, 3 . 7 . 1987, p. 4 . 0 OJ No L 310, 21 . 11 . 1985, p . 22 . ( «) OJ No L 93, 8 . 4. 1986, p. 8 . n OJ No L 186, 6 . 7 . 1987, p. 3 . No L 195/6 Official Journal of the European Communities 16. 7. 87 ANNEX ANNEX IV Adjustments to be made, pursuant to Article 7 ( 1) of Regulation (EEC) No 3155/85, to the monetary compensatory amounts fixed in advance from 15 January 1987 Adjustment coefficients to be applied to the monetary compensatory amounts fixed in advance for the products referred to in notes a to gMember States M (b) e (d) e) 9 (g) GERMANY 15. 1 .  30 . 6 . 1987 NETHERLANDS 15. 1 .  30. 6. 1987 FRANCE 15. 1 .  30. 6 . 1987 IRELAND 15.1 .  30 . 6 . 1987 DENEMARK 15. 1 .  30. 6 . 1987 ITALY 15.1 .  8.2.1987 9. 2.  17. 5. 1987 18 . 5 .  30 . 6. 1987 GREECE 0,385416 0,383451 0,426131 0,393120 0 0,453751 0,488348 0,573248 0,623664 0,636801 0,645764 0,651975 0,659256 0,823770 0,829301 0,826200 0,820565 0,798514 0,791277 0,784641 0,366123 0,471857 0,559135 0,515820 0,466459 0,374999 0,373088 0,414614 0,382496 0 0,441488 0,475150 0,557755 0,606808 0,619591 0,628311 0,634354 0,641438 0,801506 0,806888 0,803870 0,798387 0,776932 0,769892 0,763435 0,378707 0,488075 0,578354 0,533549 0,482492 0,385416 0,383451 0,426131 0,393120 0 0,453751 0,488348 0,573248 0,623664 0,636801 0,645764 0,651975 0,659256 0,823770 0,829301 0,826200 0,820565 0,798514 0,791277 0,784641 0,368089 0,474391 0,562138 0,518590 0,468964 0,385416 0,383451 0,426131 0,393120 0 0,453751 0,488348 0,573248 0,623664 0,636801 0,645764 0,651975 0,659256 0,823770 0,829301 0,826200 0,820565 0,798514 0,791277 0,784641 0,369269 0,475911 0,563940 0,520252 0,470467 0,395416 0,393400 0,437187 0,403320 0 0,465524 0,501019 0,588122 0,639845 0,653324 0,662519 0,668891 0,676361 0,845143 0,850818 0,847636 0,841855 0,819232 0,811808 0,805000 0,373202 0,480980 0,569946 0,525793 0,475477 0,397083 0,395059 0,439030 0,405020 0 0,467487 0,503131 0,590601 0,642542 0,656078 0,665311 0,671711 0,679212 0,848706 0,854405 0,851209 0,845403 0,822685 0,815230 0,808393 0,374775 0,483007 0,572348 0,528009 0,477482 0,385416 0,383451 0,426131 0,393120 0 0,453751 0,488348 0,573248 0,623664 0,636801 0,645764 0,651975 0,659256 0,823770 0,829301 0,826200 0,820565 0,798514 0,791277 0,784641 0,366910 0,472871 0,560336 0,516928 0,467461 15.1 .  8.2.1987 9.2.  3. 5. 1987 4. 5.  17. 5. 1987 18.5.  21.6. 1987 22. 6 .  30.6. 1987 UNITED KINGDOM 15.1 .  8.2.1987 9. 2,  15. 2. 1987 16.2.  1.3.1987 2. 3 .  15. 3 . 1987 16. 3 .  19.4. 1987 20. 4.  10 . 5.1987 11.5.  30 . 6 . 1987 SPAIN 15. 1 ,  25. 1 . 1987 26.1 ,  8.2.1987 9. 2 .  15. 2. 1987 16. 2.  14. 6 . 1987 15. 6.  30. 6. 1987 (a) 10.01 B I, 11.01 A, 11.02 A I b), 11.02 B II a), 11.02 C I, 11.02 D I, 11.02 E II a), 11.02 F I, 11.02 G I, 11.07 A I a), 11.07 A I b), 10.05 B, 11.01 E I, 11.01 E II, 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 11.02 B II c), 11.02 C V, 11.02 D V, 11.02 E II cl 11.02 F V 11.02 G II 23 07 B I a), 23.07 B I b), 23.07 Be); ' For the monetary compensatory amounts applicable to products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coeffi ­ cients shall apply only to the 'cereals' portion of the amounts in question . (b) 10.01 B II, 11.02 Ala). (c) 10.02, 11.01 B, 11.02 A II, 11.02 B II b), 11.02 C II, 11.02 D II, 11.02 E II b), 11.02 F II . (d) 10.03, 11.01 C, 11.02 A III, 11.02 B I a) 1 , 11.02 B I b) 1 , 11.02 C III, 11.02 D III, 11.02 E I a) 1 , 11.02 E I b) 1 , 11.02 F III, 11.07 A II a), 11.07 A II b), 11.07 B, 10.07 B, 10.07 C II, ex 11.01 G, ex 11.02 A VII, ex 11.02 B II d), ex 11.02 C VI, ex 11.02 D VI, ex 11.02 E II d) 2, ex 11.02 F VII ; However, for products falling within subheadings 1 1.07 A II a), 1 1.07 A II b) and 1 1.07 B exported during August and September 1986 under the arrange ­ ments provided for in the final subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75, the coefficients provided for in this Regulation shall not apply ; 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (e) 11.08 A I, 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 17.02 F II a), 17.02 F II b), 21.07 F II, 23.03 A I. (f) 11.08 A III, 11.09 . (g) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b).'